Case 1:19-cr-00781-PKC Document 22 Filed 12/16/19 Page 1of41
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molle Building
One Saint Andrew's Plaza
New York, New York 10007

December 16, 2019

BY ECF

The Honorable P, Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York, 10007

Re: United States v. Terry Former e¢ al., No. 19 Cr. 781 (PKC)

Dear Judge Castel:

As the Court is aware, on October 31, 2019, the Grand Jury issued the above-referenced
Indictment, charging three defendants in two counts with participating in a conspiracy to commit
- wire fraud and a conspiracy to commit money laundering. Pursuant to Court Order, the defendants
were presented and arraigned on the Indictment in Magistrate’s Court on December 13, 2019. This
Court also set an initial conference for January 13, 2019. I write respectfully to request an
exclusion of time between today and January 13, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A).
The Government intends to produce discovery to the defendants between now and January 13, and
this time will enable the defendants to begin reviewing discovery and to engage in discussions
with the Government regarding a potential disposition of the case. Each of the defendants consents
to this request.

_ f
q j / dt 2 , Respectfully submitted,
[ b+
one [Ay p GEOFFREY 8. BERMAN
uo United States Attorney

 
   

 

Tara’M. La Morte
Assistant United States Attorney
(212) 637-1041

 
